Citation Nr: 1445083	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 15, 2011, and in excess of 30 percent from May 1, 2012, for status post left knee injury with anterior cruciate ligament (ACL) reconstruction.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2011 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  In the March 2011 rating decision, the RO assigned a temporary total evaluation following surgery effective from March 15, 2011, and a 30 percent evaluation from May 1, 2012.  As the Veteran has appealed the 10 percent rating prior to surgery, as well as the 30 percent rating following the convalescence period, the Board has characterized the issue as set forth on the first page. 

The Veteran had a hearing before a Veterans Law Judge (VLJ) in February 2011 primarily for issues other than the increased rating claim that is the subject of this remand.  A transcript of the hearing is of record.  At that hearing, the Veteran testified that his knee had worsened over the years and that he was going to have a total knee replacement in March 2011.  February 2011 Hearing Transcript (H.T.) at 9.  The Veteran did not specifically testify regarding his left knee symptomatology.  Furthermore, an August 2013 remand of this issue by the VLJ who held the February 2011 hearing shows that the Veteran was not listed as having had a hearing on this issue.  In fact, the August 2013 remand was specifically to afford the Veteran a requested hearing.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  In this case, considering that the VLJ who held the February 2011 hearing did not take testimony specifically on the Veteran's current left knee symptomatology, the Board concludes that a panel decision is not necessary.

Pursuant to the Board's remand, in August 2014, the Veteran testified at a hearing conducted before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.  

In September 2014, the Veteran's representative submitted an application for pension benefits.  This issue being referred has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for additional development.  The Veteran's testimony at the August 2014 hearing indicates that his disability had increased in severity since the last examination in December 2012.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Tampa VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected left knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should:

A) Provide the range of motion of the Veteran's left knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should discuss whether the Veteran has chronic residuals consisting of severe painful motion or weakness or intermediate degrees of residual weakness, pain or limitation of motion.  

B) For the period prior to March 15, 2011, elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

